DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 04/09/2020. In virtue of this communication, claims 1 - 20 are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This application is a member of a large family of patents and patent applications consisting of 97 members, as of this writing, many of them claiming the subject matter similar to this application. Therefore, this application is a subject to a nonstatutory double patenting rejection against large number of other patents and patent applications within the family. Since it is likely that the claims in this application will be amended to overcome the prior art rejections presented in this office action, it is the examiner’s opinion that it would be unreasonable and would take considerable time to write every single nonstatutory double patenting rejection against every eligible member of the patent family at this point in prosecution. Therefore, the examiner will hold in abeyance the nonstatutory double patenting rejection until the claims in this application are finalized and otherwise ready for allowance over the prior art. At that time, the examiner will analyze the final versions of the claims against claims presented in other patents and patent applications within the family to determine if nonstatutory double patenting rejection is still warranted so that a terminal disclaimer may be filed to overcome any nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record).
Regarding claims 1 and 14, Diener teaches “A system for managing spectrum data for an electromagnetic environment (shown in Fig.  1, 6, 7, 11 and 12 with corresponding description), comprising:
at least one node device (various spectrum sensors 1200(i) and WLAN AP 1050(i) in FIG 1 with description in paragraphs 0057 – 0058); and
at least one remote device (paragraphs 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices (corresponds to recited “remote device”) to display, analyze and/or generate real-time alerts related to activity in the frequency band.  May also be mapped to servers 1055, 1057 and network management station 1090 shown in FIG 1);
wherein the at least one node device comprises at least one receiver (12 in Fig.  6 and 11 (including ADC 18); 4000 and 4010 in Fig.  12 (including ADC 18)), an automatic signal detection (ASD) module (SAGE 20 in Fig. 6, 11 and 12; and 22 - 25 in Fig. 7), and a learning and conflict detection engine (items 50, 52, 54 and 56 in Fig. 6. Indeed, par. 0094: The classification engine 52 can detect signals that interfere with the operation of one or more devices (e.g., occupy or occur in the same channel of the unlicensed band as a device operating in the band, thus representing “conflict”). The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc. (“conflict detection”). Paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “learning”, and the databases are associated with classification engine 52 (see par. 0094);
wherein the at least one node device is at an edge of a communication network (although this feature is not explicitly disclosed, Fig.  1 shows an environment where there are multiple devices that at some point in their modes of operation transmit or emit signals within a common frequency band.  This environment (region) is encircled by the dashed line.  At the same time, multiple sensors (such as 1200(2), 1200(N)), each representing the disclosed device, are positioned near the edge of this environment.  There are other sensors positioned throughout the environment.  See also paragraphs 0055 - 0057.  Therefore, the sensors may be positioned at any point in the region.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position the sensors anywhere required by the design which may include positioning throughout the communication network as well as the edge of the communication network);
wherein the at least one node device is operable to sweep and learn the electromagnetic environment in a learning period, thereby creating learning data (paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “sweep and learn” and the time period used to perform these measurements and capturing corresponds to the claimed “a learning period”) including power level measurements of the electromagnetic environment (par. 0076 – 0080: collecting and processing “power level measurements” for each frequency bin. Detecting average power vs. frequency during a period of time. Paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing, such as average power, maximum power. Paragraph 0246: a graph created from power measurements taken at a given time interval. The lower line represents a direct graph of the data in a single snapshot of the spectrum at a given instant in time (“power level measurements of the electromagnetic environment”.) Although Diener does not explicitly teach the same feature to be performed specifically during the “learning”, paragraph 0101 teaches that the reference data for the variety of signals that may use the frequency band (which forms “knowledge map”) may be obtained from actual measurement and analysis of those devices, and paragraph 0146 teaches storing in the database the RF signatures of each authorized device by capturing detailed signal pulse characteristics of each authorized device, and storing information describing those characteristics in a database. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same method of data processing as disclosed in paragraph 0246 not only while doing the actual test of the unknown RF environment, but also while performing the “learning” the electromagnetic environment.  Doing so would have provided complete power profile for the frequency range);
wherein the at least one node device is operable to form a knowledge map (paragraph 0094: comparing signal data from the measurement engine against a database of information of known signals or signal types (“a knowledge map”).  It is implicit that this database was “formed”.  For example (paragraph 0094), the signal classification database may be updated with the reference data for new devices that use the frequency band.) based on the power level measurements of the electromagnetic environment (paragraph 0101: The reference data (“a knowledge map”) for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. The detailed signal pulse characteristics comprise their power measurements, as was explained above with respect to the previous limitation of this claim);
wherein the at least one node device is operable to scrub a spectral sweep (paragraph 0070: a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device to receive and sample radio frequency energy in the frequency band.  Paragraphs 0074 - 0075: The SAGE 20 obtains real-time information about the activity in a frequency band, and comprises a spectrum analyzer (SA) 22. The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum.) against the knowledge map (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 (accumulated by the measurement engine 50) against (“scrubbing” “against”) data templates and related information of known signals (“the knowledge map”) in order to classify signals in the frequency based on energy pulse information detected by the SAGE.  Paragraph 0100: The accumulated signal pulse data for the signals to be classified are compared against (“scrubbing” “against”) reference or profile signal pulse data for known signals (“the knowledge map”). Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data.)…”
“…wherein the at least one node device is operable to detect at least one signal in the electromagnetic environment (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. The classification engine 52 can detect, for example, signals that interfere with the operation of one or more devices. The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc.)…”
“…wherein the at least one node device is operable to average the spectral sweep (at least paragraph 0256 and FIG 23 showing statistics data including the average power over the sampling period at the bottom.)…”
“…wherein the at least one node device is operable to process the signal data, thereby generating processed data (paragraph 0070: a radio receiver or radio transceiver 12 in the device in order to receive and sample radio frequency energy in the frequency band. In a wideband mode, the radio receiver/transceiver 12 may downconvert signals across the entire frequency band of interest during any given time interval. If the radio receiver/transceiver 12 is operated in a narrowband mode, then the radio receiver (or transceiver) may be tuned to different sub-bands across the frequency band to obtain information for the entire band.  Paragraph 0150: One or more analog-to-digital converters (ADCs) 18 convert the analog baseband signals output by the radio 12 to digital signals (“generating processed data”).);
wherein the processed data includes In-Phase and Quadrature (I/Q) data for at least one target bandwidth (in Fig.  7 shown as Data I and Data Q);
wherein the learning and conflict detection engine is configured for conflict recognition and anomaly identification based on the processed data (Par. 0067: detection of interference condition (presence of another signal in the frequency band of operation, adjacent frequency channel of operation, etc., of a device or network of devices in the frequency band) (which is “conflict recognition and anomaly identification”). A real-time alert may be generated to advise a network administrator about the condition including recommendations to a user or to a network administrator to make adjustments to a device or network of devices operating in the frequency band. Par. 0068: The policy execution step 2020 involves determining what should be done about the information output by the signal classification step 2010. In processing the spectrum activity information, controls may be generated to adjust one or more operating parameters of devices or networks of devices operating in the frequency band. The spectrum actions step 2030 generates the particular controls to effect the actions such as: assigning a device to a different frequency sub-band or channel in the frequency band (dynamic frequency selection--DFS), network load balancing, adjusting the transmit power, adjusting the communication data rate, adjusting a parameter of the transmitted data packet, executing interference mitigation or co-existence algorithms, executing spectrum etiquette procedures, executing spectrum priority schemes, or re-assigning STAs to APs in a WLAN. Par. 0094: The classification engine 52 can detect signals that interfere with the operation of one or more devices (e.g., occupy or occur in the same channel of the unlicensed band as a device operating in the band). The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc. (“conflict recognition and anomaly identification”)); and
wherein the at least one node device is operable to communicate at least one report for the electromagnetic environment to the at least one remote device (paragraphs 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band).”

Although Diener teaches performing fast Fourier transform (at least paragraph 0075 – 0079) on the collected data and determination of pulses and spectral peaks (corresponds to claimed “detecting at least one signal in the electromagnetic environment”) in the FFT data as a set of FFT points in contiguous FFT frequency bins, each above a configured minimum power level (at least paragraphs 0083 – 0086), Diener does not disclose “wherein the at least one node device is operable to calculate a first derivative of the power level measurements and a second derivative of the power level measurements; wherein the at least one node device is operable to select most prominent derivatives of the first derivative and the second derivative; wherein the at least one node device is operable to perform a squaring function on the most prominent derivatives”, that detection of the signal is “based on matched positive and negative gradients” and “remove areas identified by the matched positive and negative gradients, and connect points between removed areas to determine a baseline; wherein the at least one node device is operable to subtract the baseline from the spectral sweep to reveal the at least one signal, thereby creating signal data.”

Kanazawa in paragraphs 0001 – 0005 and FIG 8 describes an existing method of detecting peaks in a spectrum obtained by a spectral device. 
Specifically, Kanazawa teaches “wherein the at least one node device is operable to calculate a first derivative of the … measurements” “and a second derivative of the … measurements; wherein the at least one node device is operable to select most prominent derivatives of the first derivative and the second derivative” and determination of the signal “based on matched positive and negative gradients (paragraph 0004: a peak top 91 in the chromatogram is detected (FIG. 8(a)). The peak top 91 is, for example, a position where a height of the chromatogram is equal to or more than a predetermined value and the value of the first derivative is 0 (“select most prominent derivatives of the first derivative and the second derivative”; the claim language does not require “the most prominent derivatives” to be from both first and second derivatives. In other words, two or more “the most prominent derivatives” selected only from the first derivatives will meet the claim language). Then, a peak start point 92 (“positive gradient”) is detected at a shorter retention time than the peak top 91, and a peak end point 93 (“negative gradient”) is detected at a longer retention time than the peak top 91 (FIG. 8(a)) (the signal, comprising start point 92, peak 91 and end point 93, is detected “based on matched positive and negative gradients”). The start point 92 is a position where the second derivative is positive and the first derivative is equal to or more than a positive predetermined value (“calculate a first derivative of the … measurements” “and a second derivative of the … measurements”. Also “select most prominent derivatives of the first derivative and the second derivative” as the first derivative being equal to or more than a positive predetermined value). Likewise, the end point 93 is a position where the second derivative is positive and the first derivative is equal to or less than a negative predetermined value (the absolute value is equal to or more than the predetermined value) (“calculate a first derivative of the … measurements ” “and a second derivative of the … measurements”. Also “select most prominent derivatives of the first derivative and the second derivative” as the first derivative being equal to or less than a negative predetermined value).)”
Additionally, Kanazawa teaches “remove areas identified by the matched positive and negative gradients, and connect points between removed areas to determine a baseline (paragraph 0005: Based on the peak start and end points 92 and 93 (“areas identified by the matched positive and negative gradients”, as was explained above), the baseline is determined as follows. First, the portion of the chromatogram corresponding to the period of retention time when no peak exists, such as between peaks and both ends of the chromatogram, is determined as a partial baseline 941 (FIG. 8(b)). In a peak portion, a part where the start point 92 and the end point 93 are connected with a straight line is determined as a partial baseline 942 (FIG. 8(b)). In other words, this determination involves removing the peak (“remove areas identified by the matched positive and negative gradients”) and connecting the points representing start and end points of the peak), wherein the at least one node device is operable to subtract the baseline from the spectral sweep to reveal the at least one signal, thereby creating signal data (paragraph 0005: The total of the partial baselines 941 and 942 obtained in this way is the baseline 94 of the entire chromatogram. By subtracting this baseline 94 from the chromatogram, peaks of the chromatogram corresponding to components of a sample are determined (FIG. 8(c)) (“to reveal the at least one signal, thereby creating signal data”). Then, for each peak thus determined, feature quantities such as a position, a width, and a height are found.).”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an existing method of detecting peaks in a spectrum obtained by a spectral device, disclosed by Kanazawa, and based on calculation of the first and second derivatives and operation with the baseline, in the system of Diener. Doing so would have provided another method of peak determination in addition to already disclosed by Diener, which would increase reliability of achieved results in peak or signal identification.
Since in the system of Diener it is “power level measurements” which are determined for each frequency bin and most other processing is performed on these measurements, the determination of derivatives and subsequent baseline operations would be performed on the “power level measurements” of the signal.

Although Diener in combination with Kanazawa discloses selecting most prominent derivatives, neither Diener nor Kanazawa disclose “performing a squaring function on the most prominent derivatives”.

However, taking a square of constant or variable value is well-known in the art and is merely a mathematical function easily realizable in any computer, and it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform a square of any constant or variable value including recited by the claim “most prominent derivatives” simply as design choice with predictable results since the applicant has not disclosed that “performing a squaring function on the most prominent derivatives” solves any stated problem or is for any particular purpose. Indeed, the only place where this specific feature is disclosed in the applicant’s specification appears to be in paragraph 0249 as filed, and this paragraph does not provide any description of usage of the result of this mathematical operations or its specific purpose.

Regarding claim 2, Diener does not teach “wherein one or more of the at least one node device is fixed.”
However, there are generally two options available only: the node device is fixed, or the node device is portable (mobile).
Therefore, since the number of options is small and well known, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either of the available options and to implement the node device as either fixed or portable with predictable results in each case since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claims 4 and 15, Diener teaches “wherein the at least one receiver comprises a primary receiver (may be mapped to receiver 12 in Fig.  6 and 11 (including ADC 18); 4000 and 4010 in Fig.  12 (including ADC 18).  In Fig.  7 partially shown as ADC with input from the receiver) and a secondary receiver (may be mapped to shown in Fig.  7 and described in paragraph 0075 a windowing block, a NFFT=256-point complex FFT block, and a spectrum correction block.), wherein the primary receiver is configured to generate the I/Q data for the at least one target bandwidth (in Fig.  7 shown as Data I and Data Q), and wherein the secondary receiver is configured to perform fast Fourier transform (FFT) based on a wideband sweeping of the electromagnetic environment (paragraph 0075: The windowing block performs pre-FFT windowing on the I and Q data. The FFT block provides (I and Q) FFT data for each of 256 frequency bins that span the bandwidth of frequency band of interest.  As disclosed in paragraph 0070, the bandwidth of frequency band of interest may be wideband.  Paragraph 0231: in monitoring the spectrum, session control messages tell the NSI how wide the bandwidth should be (narrowband or wideband), and the center frequency of the bandwidth being monitored.  Paragraph 0245: The SAGE 20 will analyze a frequency band centered at a frequency which may be controlled. Moreover, the bandwidth of the frequency band analyzed may be controlled. For example, substantially an entire frequency band may be analyzed, such as 100 MHz (wideband mode). The selected frequency band, is divided into a plurality of frequency "bins").”
Regarding claims 5 and 16, Diener teaches “wherein the at least one node device further comprises an I/Q buffer (shown in Fig.  7 and described in paragraph 0087 snapshot buffer (SB) 24), wherein the learning and conflict detection engine is operable to determine whether to keep the I/Q data in the I/Q buffer (paragraph 0087: The SB 24 collects a set of raw digital signal samples of the received signal (shown in Fig.  7 as Data I and Data Q) useful for signal classification. The SB 24 can be triggered to begin sample collection from either the SD 23 or from an external trigger source using the snapshot trigger signal SB_TRIG. When a snapshot trigger condition is detected, SB 24 buffers up a set of digital samples and asserts an interrupt to a processor.  Therefore, determination “whether to keep the I/Q data in the I/Q buffer” may be expressed by using signal SB_TRIG from the external trigger source.  On the other side, paragraph 0120 teaches using snapshot buffer data collected by the measurement engine 50 (which is part of “learning and conflict detection engine”, as was explained in the rejection of claim 1 above) to perform time difference of arrival (TDOA), and paragraph 0500 teaches that the L0 SAGE engine 120 receives configuration information for several of its components from L1 engines. For example, it receives configuration information for the snapshot buffer from the L1 location engine 210 (which is part of “learning and conflict detection engine”, as was explained in the rejection of claim 1 above), and upon an appropriate triggering event, supplied snapshot buffer content to the L1 location engine 210.  In other words, control of the snapshot buffer, such as its configuration which determines triggering event resulting in collection of the data by the snapshot buffer (“determine whether to keep the I/Q data in the I/Q buffer”) is performed by the location engine which is part of the “learning and conflict detection engine”.  In view of this, it would have been obvious to a person of ordinary skill in the art to perform triggering of the snapshot buffer (and thus “determine whether to keep the I/Q data in the I/Q buffer”) using signal SB_TRIG from the external trigger source, disclosed in paragraph 0087, controlled by the location engine simply to implement functionality disclosed in paragraphs 0120 and 0500).”
Regarding claims 6 and 17, Diener teaches “wherein the at least one node device further comprises a demodulator configured to distill the I/Q data (although no explicit “demodulator” is disclosed by Diener, demodulation function is disclosed in paragraphs 0171, 0198, 0211, 0213 and 0217.  Therefore, “demodulator” is implicitly present in the system.  Although Diener does not disclose what type of data is supplied to the demodulator, usage of demodulator to perform processing (“distill”) of I/Q data is well known in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to install demodulator after the ADC simply by design choice with predictable results such as demodulation being performed on I/Q data) and store actionable I/Q data (implemented in described in paragraph 0076 dual port RAM (DPR) 28 which stores duty cycle vs. frequency during a period of time; average power vs. frequency during a period of time; maximum (max) power vs. frequency during a period of time; and number of peaks during a period of time.  Since this information comes from stats buffer which receives its input from the FFT block, as seen in Fig.  7, and which performs processing on I and Q data received from ADC, this information represents “actionable I/Q data”.  Similarly, as disclosed in paragraph 0083, the SD 23 identifies signal pulses in the received signal data, filters these signals based on their spectral and temporal properties, and passes characteristic information about each pulse to the dual port RAM (DPR) 28.  Also, from Fig.  7, it may be seen that information from snapshot buffer and decimator is also transferred to the dual port RAM (DPR) 28.  Since all of these parts receive their inputs from the FFT block, as seen in Fig.  7, and which performs processing on I and Q data received from ADC, all this information represents “actionable I/Q data”.), wherein the actionable I/Q data comprises signal metrics, protocol data, radio identification (ID), network ID and layer 3 data (since I and Q data received from ADC completely represents all information contained in the received signal, anything which is contained in the signal as well as the signal parameters (“signal metrics”) will be represented by the I and Q data received from ADC.  Therefore, the I and Q data received from ADC will contain directly or indirectly any type of data or information contained in the received signal, including “protocol data, radio identification (ID), network ID and layer 3 data”, if available in the received signal.  Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to explicitly extract any type of data directly or indirectly contained in the I and Q data received from ADC if desired by the designer of the system or operator, if this data is available by the nature of the received signal (for example, the signal received from a microwave oven will not contain any of these data, while the signal received from a device on a cellular network will likely contain this information), without any patentable significance).”
Regarding claim 7, Diener teaches “wherein the learning and conflict detection engine is operable to tune the ASD module automatically (paragraph 0093: In response to requests from other software programs or systems (such as the network spectrum interface, the classification engine 52 or the location engine 54), the measurement engine 50 (which is part of “learning and conflict detection engine”, as was explained in the rejection of claim 1 above) responds to configure the SAGE 20 (through the SAGE drivers 15) and or radio 12, according to the type of data requested.  Paragraph 0245: The measurement engine 50 supplies the configuration parameters to the SAGE drivers 15).”
Regarding claims 8 and 19, Diener teaches “wherein the at least one report comprises a correlated event report, an alert, an alarm, meta data, channelized data, actionable I/Q data, coverage, capacity, or conflict analysis (since the various features recited in this claim are connected using “or”, consideration of at least one of those features is all that is required to meet the claim.  Paragraphs 0066: The spectrum activity information, or the raw data used to generate it (“meta data”), is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts (“an alert, an alarm”) related to activity in the frequency band; paragraphs 0067, 0068, 0119, 0357,  Fig.  16-25 with corresponding description all deal with generating reports and displaying resulting data.  Specifically, Fig. 25 and paragraph 0393 describe a report showing multiple channels at which the pulses occur (“channelized data” since each pulse corresponds to its own frequency channel).  Additionally, all of these reports are based on “I/Q data” captured by the snapshot buffer and thus represent derivation of the “actionable I/Q data”).”
Regarding claims 9 and 18, Diener teaches “wherein the ASD module is configured to extract meta data (paragraphs 0073 - 0090: extracting such information as duty cycle vs. frequency during a period of time; average power vs. frequency during a period of time; maximum (max) power vs. frequency during a period of time; and number of peaks during a period of time (all this in paragraph 0076), accumulating statistics for power, duty cycle, maximum power and a peaks histogram (all this in paragraph 0077).  All this information represents “meta data”) and detect anomalies based on the processed data (paragraph 0079: A duty count stat is generated by comparing the PDB(k) with a power threshold. Each time the power at a frequency bin exceeds the power threshold, the previous duty count statistic for that frequency bin is incremented, that corresponds to the duty count stat (DutyCnt), which again, is a running count of the number of times the power at a FFT frequency exceeds the power threshold.  Exceeding the power threshold may represent “anomaly”.  Paragraphs 0083 - 0085: The peak detector looks for spectral peaks in the FFT data at its input, and reports the bandwidth, center frequency and power for each detected peak. The output of the peak detector is one or more peaks and related information.  Detection of a peak may represent “anomaly”.  Paragraphs 0086 – 0087: A pulse detector calculates relative thresholds based on configuration information, and checks whether a peak exceeds the relative thresholds. If so, it defines the peak as a pulse candidate and compares the identified pulse candidate with a pulse definition such as ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information). After matching, the pulse detector declares that a pulse has been detected and outputs pulse event data associated with the detected pulse. Detection of a peak may represent “anomaly”.  When a snapshot trigger condition is detected, SB 24 buffers up a set of digital samples and asserts an interrupt to a processor. The processor may then perform background-level processing on the samples for the purposes of identifying or locating another device.  This may represent “anomaly”).”
Regarding claim 10, Diener teaches “wherein the ASD module is operable for signal recognition (paragraph 0086: Once a pulse candidate is found, the pulse detector compares the identified pulse candidate with a pulse definition such as ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information). After matching a pulse candidate with a defined pulse associated with the configuration information, the pulse detector declares that a pulse has been detected (“signal recognition”) and outputs pulse event data (power, center frequency, bandwidth, duration and start time) associated with the detected pulse.) based on temporal feature extraction (prior to matching a pulse candidate with a defined pulse associated with the configuration information, the device determines power, center frequency, bandwidth, duration and other information for the pulse, as disclosed in paragraphs 0074 – 0085 which represents “temporal feature extraction”).”
Regarding claim 11, Diener does not teach “wherein the ASD module is operable to detect a narrow band signal with a bandwidth from 1 kHz to 60 kHz inside a wideband signal with a bandwidth up to 100 MHz across a 6 GHz spectrum.”
However, this limitation is merely a statement of intended use or environment in which the device operates and does not restrict the device to any particular structure or the method to any particular steps. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize device and system of Diener to detect the type of signal recited in the claim, if required to do so, by simply using appropriate histograms and/or templates from the database of known signals, and/or pulse definitions described in paragraph 0086 including ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information).  Doing so would have expanded the type of signals that may be detected by the device.
Regarding claim 12, Diener does not teach “wherein the ASD module is operable to detect a second wideband signal within a first wideband signal, wherein the first wideband signal is an aggregation of the second wideband signal and a third wideband signal”.
However, this limitation is merely a statement of intended use or environment in which the device operates and does not restrict the device to any particular structure or the method to any particular steps. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize device and system of Diener to detect the type of signal recited in the claims, if required to do so, by simply using appropriate histograms and/or templates from the database of known signals, and/or pulse definitions described in paragraph 0086 including ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information).  Doing so would have expanded the type of signals that may be detected by the device.
Regarding claim 13, Diener does not teach “wherein the at least one node device is operable for audio recognition.”
However, using voice recognition to control operation of electronic equipment is well known in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known voice recognition to control operation of electronic equipment in the system of Diener.  Doing so would have provided an additional interface between the operator and the equipment giving more convenience to the operator.
Additionally or alternatively this statement of audio recognition in the claim is merely a statement of intended use, or a statement of desired result which does not limit the claim to any particular device structure. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and further in view of US 9143968 (Manku) (of record).
Regarding claim 3, Diener does not teach “wherein one or more of the at least one node device is mobile, and wherein the one or more of the at least one node device is installed on a drone, a vehicle, and/or a convoy.”
Manku in col. 6 lines 16 – 19 teaches that the wireless-spectrum analysis devices may be modular, portable, compact devices that can be installed on vehicles.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the device of Diener as modular, portable, compact device that can be installed on vehicles, as suggested by Manku.  Doing so would have ensured portability and capability of the device to be relocated easily.
Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claims 1 and 3 because claim 20 has limitations similar to those of claims 1 and 3 combined.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 1 above, and further in view of US 20140269374 (Abdelmonem) (of record).
Regarding claim 11, Diener does not teach “wherein the ASD module is operable to detect a narrow band signal with a bandwidth from 1 kHz to 60 kHz inside a wideband signal with a bandwidth up to 100 MHz across a 6 GHz spectrum.”
Abdelmonem in paragraph 0070 teaches probability distribution functions (PDFs) of a typical DSSS signal and a complementary cumulative distribution functions (CCDFs) of a typical DSSS signal, which may be used to establish a criteria used to determine narrowband channels disposed within a wideband signal.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Abdelmonem criteria for determination of narrowband channels disposed within a wideband signal, in the system of Diener. Doing so would have expanded the type of signals that may be detected by the device.
Regarding specific values for the bandwidths, it would have been obvious to a person of ordinary skill in the art to apply disclosed by Abdelmonem criteria for any specific bandwidths of signals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and/or it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648